Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 1 of 25




                 Exhibit 1
          Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 2 of 25

                                                                                                   USOO72O3844B1


(12) United States Patent                                                        (10) Patent No.:                US 7,203,844 B1
     Oxford                                                                      (45) Date of Patent:                      Apr. 10, 2007
(54) METHOD AND SYSTEM FOR A RECURSIVE                                             6,327,652 B1     12/2001 England et al.
       SECURITY PROTOCOL FOR DIGITAL                                               6,330,670 B1     12/2001 England et al.
       COPYRIGHT CONTROL                                                           6,412,070 B1      6/2002 Van Dyke et al.
                                                                             2002fOO 13772 A1        1/2002 Peinado
(76) Inventor: William V. Oxford, 8005 Jester Blvd.,                         2002/0138435 A1         9, 2002 Williams et al. .............. 705/51
                    Austin, TX (US) 78750                                                  FOREIGN PATENT DOCUMENTS
(*) Notice:         Subject to any disclaimer, the term of this             GB                 234 1955 A       3, 2000
                    patent is extended or adjusted under 35                                    OTHER PUBLICATIONS
                    U.S.C. 154(b) by 782 days.
                                                                            “Architectural Support for Copy and Tamper-Resistant software'.
(21) Appl. No.: 10/465,274                                                  David Lie, et. Al... Proceedings of the 9th Annual Conference on
                                                                            Architectural Support for Programming Languages and Operating
(22) Filed:         Jun. 19, 2003                                           Systems a.k.a. ASPLOS-IX, Cambridge Mass, 2000. pp. 1-10,
                                                                            Copyright ACM.
            Related U.S. Application Data                                   * cited by examiner
(60) Provisional application No. 60/390,180, filed on Jun.                  Primary Examiner Gilberto Barron, Jr.
     20, 2002.                                                              Assistant Examiner—Andrew L. Nalyen
(51) Int. Cl.                                                               (74) Attorney, Agent, or Firm—Sprinkle IP Law Group
       H04L 9/28               (2006.01)                                    (57)                      ABSTRACT
(52) U.S. Cl. ......................... 713/193; 380/28: 380/269
(58) Field of Classification Search ................ 713/193;               Systems and methods are described which utilize a recursive
                                                     380/28, 269            security protocol for the protection of digital data. These
     See application file for complete search history.                      may include encrypting a bit stream with a first encryption
(56)                  References Cited                                      algorithm and associating a first decryption algorithm with
                                                                            the encrypted bit stream. The resulting bit stream may then
               U.S. PATENT DOCUMENTS                                        be encrypted with a second encryption algorithm to yield a
                                                                            second bit stream. This second bit stream is then associated
     4,893,339 A        1/1990 Bright et al. ................. 380/28       with a second decryption algorithm. This second bit stream
     5,285.497  A
     5,764,774. A
                       2,6, 1998
                            1994 Thatcher,  Jr. ............... 380,217
                                 Liu ............................ 380/269
                                                                            can then be decrypted by an intended recipient using asso
     6,088.677 A * 7/2000 Spurgeon ....................... 705/4            ciated keys.
     6,101,605 A        8, 2000 Buer
     6,226,742 B1       5/2001 Jakubowski et al.                                              54 Claims, 7 Drawing Sheets

                                             100


                                                                                     SERIAL NUMBER


                                      CPU EXECUTION UNIT                    GENERAL PURPOSE REGISTERS




                                    -   -
                                                                                                         PUBLIC KEY
                                                                                                        PRIVATE KEY
                         "NORMAL"        t              l                     ENCRYPTION/
                                             SECURED"                                                  --            --
                          -CACHE             -CACHE                            DECRYPTION                   RANDOM
                                                                ONEWAY              BLOCK                   NUMBER
                             150               130                HASH               170          180-1 GENERATOR
                                                                                                         KEY LIST
                                                                                                        TIMESTAMP

                                                                                 DATE/TIME
                                                                                   REGISTER
    Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 3 of 25


U.S. Patent             Apr. 10, 2007        Sheet 1 of 7                US 7.203,844 B1



                       100


                                                      SERIAL NUMBER


                 CPU EXECUTION UNIT              GENERAL PURPOSE REGISTERS




                   -
                                                                          PUBLIC KEY
                                                                         PRIVATE KEY
      "NORMAL"     SECURED"Ko) ENCRYPTION/                               -- - - - -
       |-CACHE                                     DECRYPTION              RANDOM
                                      ONE WAY        BLOCK                 NUMBER
        150                           "E'             170         18O-GENERATOR
                                      FUNCTION                            KEY LIST
                                       BOCK                              TIMESTAMP
                                        y
                                      160
                                                    DATE/TIME


                                         FIG. I.

                                                                210

                  APPLICATION-SPECIFICDECRYPTION KEY DATASTRUCTURE

                   CODE OR MEDIA STREAMSPECIFIC ID (STORED IN THE CLEAR)       260
                              ACTUAL DECRYPTION KEY (ENCRYPTED                 220
                             WITH TARGETS SECONDARY SECRETKEY)
          TIMESTAMP             TIMESTAMP VALUE (STORED IN THE CLEAR)          230
          MODIFER FLAGS
                              TIMESTAMP MASK VALUE (STORED IN THE CLEAR)       240
          COUNT-BASED
          MODIFIER FLAGS         ITERATION COUNT (STORED IN THE CLEAR)         250

                                         FIG. 2
Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 4 of 25
    Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 5 of 25


U.S. Patent       Apr. 10, 2007   Sheet 3 of 7                                US 7.203,844 B1




                                                                INSTRUCTION
                                                                   CACHE


                                                           "NON-SECURE"
                                                           MEMORY SPACE




                                     CHOVISÈG031JANED
                                          H0BO|NdEÅ 30 0   (S)}{OT8              078
                                                                                       H.
                                                                                       '91.
                                                                                       fz
    Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 6 of 25


U.S. Patent       Apr. 10, 2007   Sheet 4 of 7          US 7.203,844 B1




                                                    W
    Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 7 of 25


U.S. Patent                        Apr. 10, 2007      Sheet S of 7   US 7.203,844 B1




                                       EHLNI)(HVETO
               HX1(3IVAG8N0B3XAS
    Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 8 of 25


U.S. Patent            Apr. 10, 2007        Sheet 6 of 7                 US 7.203,844 B1

                                                                FIG. 7




                       710             FIG. 7A

                                                      TEMPORARY SECRET KEY
            "LENDER" DEVICE                    730    (GENERATED ON THE FLY)
                                                                  KI
         APPLICATION-SPECIFIC
          KEY (INCLEAR FORM)

                                TARGET DEVICE'S       ENCRYPTED APPLICATION
                             SECONDARY SECRET KEY          SPECIFIC KEY
                                       K2                        KT(M)
         ENCRYPTED APPLICATION
              SPECIFIC KEY




         APPLICATION-SPECIFIC
          KEY (INCLEAR FORM)
                   M

                              "BORROWER" DEVICE'S     TEMPORARY SECRET KEY
                             SECONDARY SECRET KEY     (FROM "LENDER"DEVICE)
                                       K2                         KT
         ENCRYPTED APPLICATION
              SPECIFIC KEY                                 "BORROWER" DEVICE




           ENCRYPTED TARGET
              SPECIFIC AND
   750    APPLICATION SPECIFIC
              KEY ARCHIVE
    Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 9 of 25


U.S. Patent          Apr. 10, 2007        Sheet 7 Of 7                US 7.203,844 B1




                                     FIG. 7B
     O'BORROWER" AND "LENDER" DEVICES SETUP SECURE COMMUNICATIONS
        CHANNELUSING TEMPORARY PK KEY PARS TO EFFECT SECURE TEMPORARY
        SECRET KEY EXCHANGE PROCESS. "BORROWER" DEVICE REOUESTS ONE OR MORE
        APPLICATION OR MEDIA STREAM SPECIFIC KEYS ALONG WITH A REOUESTED "LOAN
        DURATION" FOR EACH OF THE REQUESTED KEYS FROM THE "LENDER" DEVICE
     (2)"LENDER" DEVICE DETERMINES THAT IT IS IN CURRENT POSSESSION OF THE
        CORRESPONDING KEY(S) BY SEARCHING THROUGH ITS PERMANENT AND
        TEMPORARY KEY LIST DATASTRUCTURES. IFSO, THEN IT PLACES THE REQUESTED
        KEY(S) ON TSTEMPORARY KEY LISTAS HAVING BEEN "CHECKED OUT"FOR A SHORT
        PERIOD OF TIME (THE "CHECKOUT NEGOTIATION TIMEOUTPERIOD") AND THEN
        RESPONDS TO THE "BORROWER" UNIT WITH AN ENCRYPTED LIST CONTAINING THE
        AVAILABLE KEY(S) ALONG WITH THEIR CORRESPONDING"LOAN EXPIRATION TIMES".
        THE VALUE USED FORENCRYPTING THIS KEY LIST IS A TEMPORARY SECRET KEY
        WHICH IS GENERATED ON THE FLY BY THE "LENDER" UNIT. THE NEW KEY EXPRATION
        PERIOD IS BASED ON THE LESSER OF THE REQUESTED "LOAN DURATION" PERIOD
        AND THE MAXIMUMLOAN DURATION ALLOWED BY THE "BORROWER" UNIT.
     (3)"BORROWER" UPDATES TS INTERNAL KEY LIST TIMEOUT REGISTER TO
        REFLECT THE NEW LOAN EXPIRATION TIMES (IFNECESSARY). "BORROWER"
        THEN ACKNOWLEDGES THE RECEPT OF THE ENCRYPTED KEY LIST AND OF
        THE NEGOTATED "LOAN DURATION(S)"BY RETURNING AMESSAGE DIGEST
        CALCULATED FROM HE ENCRYPTED KEY LIST RECEIVED INSTEP 2.
     G)"LENDER" DEVICE EXTENDS THE "CHECKOUT PERIOD" FOREACH OF THE
        REQUESTED KEYS AND THEN SENDS THE TEMPORARY SECRET KEY WHCH
          USED INSTEP 2 TO ENCODE THE KEY LIST TO THE "BORROWER"DEVICE
     (5)"BORROWER" USES THE SECRET KEY TO DECRYPT THE KEY LIST MESSAGE RECEIVED
        NSTEP 2 AND THEN UPDATES TSTEMPORARY KEY LIST DATASTRUCTURE.
     (6)UPON EXPIRATION OF EACH OF THE TEMPORARY KEYS, BOTH UNITS
        UPDATE THEIR TEMPORARY KEY LISTS AND KEY LIST TIMEOUT REGISTERS.
           Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 10 of 25


                                                     US 7,203,844 B1
                               1.                                                                       2
   METHOD AND SYSTEM FOR A RECURSIVE                                    for Programming Languages and Operating Systems aka
     SECURITY PROTOCOL FOR DIGITAL                                      ASPLOS-IX, Cambridge, Mass. 2000) all of which are fully
          COPYRIGHT CONTROL                                             incorporated fully herein by reference.
                RELATED APPLICATIONS
                                                                           Prior art systems utilize a few basic operational categories
                                                                        of digital data encryption and decryption technologies.
                                                                        These categories are based on the use of the security
   This application claims a benefit of priority under 35               algorithms themselves and are independent of the actual
U.S.C. S 119(e) to U.S. Patent Application No. 60/390,180               mechanism for encrypting or decrypting the actual data.
entitled “Recursive Security Protocol System and Method                 These well-known technologies and widely described clas
For Digital Copyright Control” by William V. Oxford filed          10
                                                                        sifications and technologies are:
Jun. 20, 2002. All applications cited in this paragraph are                One-Way Hashing mechanisms and/or Message Digests.
fully incorporated herein by reference.
                                                                           Message Authentication Systems
       TECHNICAL FIELD OF THE INVENTION                                    Digital Signatures
                                                                   15      Secret Key Encryption Systems
   This invention relates in general to the protection of                  Public Key Encryption Systems
digital content, and more particularly, to the protection of
digital data through the use of encryption. Even more                      The means by which these technologies are used in a
particularly this invention relates to protecting digital con           given security system is known as a security protocol. Note
tent with a recursive security protocol which provides both             that the security protocol is independent of the actual
greater security and greater flexibility than currently utilized        underlying mechanics of how the various functions are
methods.                                                                implemented. As such, even a perfectly secure encryption
                                                                        algorithm may potentially be used inside a security protocol
           BACKGROUND OF THE INVENTION                                  that compromises overall security in Such as way as to defeat
                                                                   25
                                                                        the secure aspect of the encryption technology itself. Con
   The practice of copyright law in the past has depended on            sequently, the overall security of any given security system
the difficulty of reproducing some physical object, whether             is dependent not only on the relative strength of the under
it be a printed book, a recorded disc or a tape. To be                  lying security technologies but also by the way in which
complete, it has always been possible for an individual to              these security technologies are put into use. Prior attempts at
reproduce Such objects, but it has typically not been eco          30
                                                                        implementing security system have made (artificial) distinc
nomically viable, given either the time cost or opportunity             tions between the various types of bit streams to be pro
cost of transcribing the information contained in the physical          tected. On a fundamental level, all binary digital data can be
object to another. Also, the copies resulting from this process         reduced to a stream of 1s and 0's (a bitstream), which can
have, until now, tended to be of a lesser quality than the              be stored and retrieved in a manner which is completely
original. However, with the advent of digital storage of           35
                                                                        independent of the intended purpose or interpretation of that
information, this balance of costs has been upset.                      bitstream. The fact that the data contained in any particular
   The value of a copyrighted work is not necessarily                   bitstream is used to convey a piece of text or a photograph
imbued in the physical object which contains the creation,              or even a piece of executable object code is not relevant to
                                                                        the manner in which or the device where the bitstream is
but rather in the information which makes up the work itself.           stored.
Thus, when the opportunity cost of duplicating the work            40
becomes vanishingly small (as is the case for many digital                 Thus, there is a need for security protocols which do not
media streams today), the copyright protection process has              depend on an arbitrary distinction between digital data
to deal with that issue in a new manner. Essentially, all               types. These protocols, which may utilize industry standard
creations that can be encapsulated in digital form are subject          security technologies and other types of security standards to
at Some point to this concern.                                     45   better and more efficiently protect digital content, may
   Although it may be impractical to duplicate a given large            themselves be expressed in terms of a digital bitstream.
digital data stream at this point in time, the cost of dupli            Thus, such a protocol would be equally capable of securing
cation and storage of Such data streams is constantly declin            itself. This self-referencing behavior is known as the prop
ing, as is the cost of transmitting those data over long                erty of “recursion' and such a security protocol may be
distances. Also, digital storage allows one to make perfect        50   termed a “Recursive Security Protocol.
copies that do not degrade over time or through repeated use.
As such, the lifetime of these large data sets can potentially                      SUMMARY OF THE INVENTION
outlive their economic viability, at which point, it is of much
lower consequence whether the stream is open for free                      Systems and methods for security protocols, which may
distribution or not. This length of viability places an upper      55   utilize a variety of encryption techniques to better protect
limit on the amount of security that is appropriate for use in          digital content are disclosed. These systems and methods
controlling access to the data.                                         allow one to encode any bit stream (for example, an audio/
   The current state of the public art in digital security              Video stream or other digital data, such as a software
algorithms can be readily gleaned through a perusal of                  application) in a manner which allows a user to make as
online information or via the various publications and pat         60   many backup copies of the original data set as they wish, but
ents which examine this Subject, some of the more recent of             which may still require permission of any copyright holders
which include U.S. Pat. No. 6,327,652; U.S. Pat. No.                    in order to make use of Such copies. In many embodiments,
6,330,670; U.S. Pat. No. 6,412,070; U.S. Patent Publication             the bit stream is encrypted and this result is associated with
No. 20020013772; U.S. Pat. No. 6,226,742; U.S. Pat. No.                 a decryption algorithm. This combination is in turn
6,101,605; and “Architectural Support for Copy and                 65   encrypted, with the result of this second encryption yielding
Tamper-Resistant Software, by David Lie, et al. (Proceed                a second bit stream, which is in turn associated with a second
ings of the 9th Annual Conference on Architectural Support              decryption algorithm.
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 11 of 25


                                                    US 7,203,844 B1
                              3                                                                    4
  Additionally, systems are presented which embody these           Descriptions of well known starting materials, processing
types of methodologies in computer systems, hardware, and          techniques, components and equipment are omitted so as not
software that are suitable to implement these security pro         to unnecessarily obscure the invention in detail. It should be
tocols.                                                            understood, however, that the detailed description and the
   In some embodiments, each bit stream is decrypted using 5 specific examples, while indicating preferred embodiments
the associated decryption algorithm and one or more keys. of the invention, are given by way of illustration only and
   In another embodiment, these keys may reside on a server not by way of limitation. Various substitutions, modifica
or the keys may reside in hardware on the target machine.          tions, additions and/or rearrangements within the spirit
   In yet other embodiments, these keys are contained in a and/or scope of the underlying inventive concept will
key data structure.                                             10 become apparent to those skilled in the art from this disclo
   Still other embodiments include a key list data structure SUC.
containing one or more key data structures.                           Attention is now directed to systems and methods for
   More specific embodiments include this key list data security protocols intended to protect digital content. These
structure residing on a central server.                            security protocols are useable for any digital content, and
   In another set of embodiments a message digest is used to 15 can also support the concept of identity tracing that is
determine if an encrypted bit stream is genuine.                   normally associated with a traditional watermarking scheme
   In other similar embodiments, a message digest is used to without requiring that the actual digital content be altered.
determine if a decrypted bit stream is genuine.                    Since these protocols are based on the premise that all digital
   These, and other, aspects of the invention will be better bit streams are equal, it can even be used in a recursive
appreciated and understood when considered in conjunction 20 fashion in order to control access to updates to the protocol
with the following description and the accompanying draw itself. In other words, the protocol makes no distinction
ings. It should be understood, however, that the following between types of digital data, whether the data be media
description, while indicating various embodiments of the streams to be protected, the executable code required to play
invention and numerous specific details thereof, is given by those streams, the encrypted executable code required to
way of illustration and not of limitation. Many substitutions, 25 play those streams, the executable code required to decrypt
modifications, additions and/or rearrangements may be the encrypted code required to play those streams, the keys
made within the scope of the invention without departing to be used along with the decryption code, etc., etc. The
from the spirit thereof, and the invention includes all such digital nature of these data is all that is important to the
Substitutions, modifications, additions and/or rearrange protocol. Thus, since the nature and/or use of the digital data
mentS.                                                          30 are of no concern to the security protocol, the protocol is
                                                                   capable of protecting itself.
       BRIEF DESCRIPTION OF THE DRAWINGS                              This capability means that the security protocol can be
                                                                   updated (to fix recently discovered security holes, for
   The drawings accompanying and forming part of this example) without requiring any changes to the hardware on
specification are included to depict certain aspects of the 35 which it is running, even during execution. The “older'
invention. A clearer conception of the invention, and of the security system is “subsumed as a part of the newer security
components and operation of systems provided with the system (i.e., you never have to strip the old protection
invention, will become more readily apparent by referring to “wrapper” away in order to add a new, potentially more
the exemplary, and therefore nonlimiting, embodiments secure, level of protection to the entire system). Thus, the
illustrated in the drawings, wherein identical reference 40 entire system is encapsulated in the latest, most secure
numerals designate the same components. The invention encryption and/or access control system. Not only may new
may be better understood by reference to one or more of keys be added, but entirely new security and/or encryption
these drawings in combination with the description pre algorithms can be added on top of existing systems as well.
sented herein. It should be noted that the features illustrated       This flexibility allows the protocol to support a number of
in the drawings are not necessarily drawn to scale.             45 business models, including Time-limited Rental, Pay-per
   FIG. 1 is a block diagram of an embodiment of a security view, Multiple Versioning, Machine-dependent License
protocol engine.                                                   Revocation and Permanent Transfer of Ownership from one
   FIG. 2 is a representation of an embodiment of a decryp user to another.
tion key data structure.                                              Though a copyrighted Software application is utilized in
   FIG. 3 is a diagram for an embodiment of the encryption 50 an exemplary embodiment, it will be understood by those
and distribution process of a security protocol.                   skilled in the art that the same methods and systems can be
   FIG. 4 is a diagram of the decryption and loading process used        to provide security to any bit stream whatsoever,
for an embodiment of a security protocol.                          including text, video and audio data, Source and object code,
   FIG. 5 is a diagram of one embodiment of the encryption/ etc.
decryption process of a security protocol.                      55 The basic functions which embodiments of the security
   FIG. 6 is a representation of an embodiment of a key list protocol are designed to provide include (but are not limited
data structure; and                                                to) the following:
   FIG. 7 is a diagram of an embodiment of the temporary              Fair Use (“Time shifting”, “SpaceShifting” and archival
key ownership transfer procedure.                                  backups)
                                                                60
              DESCRIPTION OF PREFERRED                                Incremental Upgrades
                      EMBODIMENTS                                     Temporary Transfer of Ownership
                                                                      Permanent Transfer of Ownership
   The invention and the various features and advantageous            Time-Limited    Access
details thereof are explained more fully with reference to the 65 Usage-limited Access (Number of Times used)
nonlimiting embodiments that are illustrated in the accom             Device-specific License Revocation
panying drawings and detailed in the following description.           Data or Stream-specific License Revocation
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 12 of 25


                                                       US 7,203,844 B1
                               5                                                                        6
   For many security systems, one of the primary mecha                    Hardware:
nisms for protection of the intellectual property contained in               Turning now to FIG. 1, an example overall block diagram
a copyrighted work is simple access control. However, if                  of a device that is capable of executing this security protocol
Such a mechanism is ever bypassed, then the protection                    is shown. Elements of the security protocol system may
afforded by even the most sophisticated access control               5    include a set of hardware blocks, which implement the
mechanism is of very little value. This is not to say that                protocol in a secure manner on a protocol engine (also
access control is a useless mechanism, but simply that it is              known as a “target unit”) 100. These blocks are not required
not a total security system in and of itself. The fact that a             to be cast in hardware in order for the protocol to operate
number of copyrighted media streams are freely available                  correctly, however, a device that includes all of the hardware
for public consumption on the internet is testimony to the           10   elements described below will be capable of implementing
fact that Such security systems can almost always be                      the protocol with a minimum of overhead.
                                                                            The first of these hardware blocks is a real-time clock 102.
bypassed. This kind of access control also makes it more                  This is a free-running timer that is capable of being set or
difficult to establish a mechanism to make backup copies of               reset by a secure interaction with a central server. Although
legally purchased copyrighted works, which is a necessity if              this is not a completely essential block, since the time may
the original is ever in danger of being destroyed. Thus, the              be established by conducting a query of a secure time
security protocol described herein does not require any sort              standard, it would be more convenient to have this function
of access control system in order to make it useful.                      be on-chip. This has to do with time-dependent software
   The security protocols described concentrate on control                licenses and examples of Such will be given in a later section
ling the expression of the copyrighted work, not on the                   of this document.
digital data that make up the work itself. As such, the                      Another hardware element is a block of memory 110
protocol makes no distinction between digital data that is                where code that is to be executed can be stored on-chip. This
used to encapsulate a copyrighted work or other digital data              is typically known as an Instruction Cache (I-Cache), but in
that is used to describe how that work is to be interpreted.              Some embodiments an important characteristic of portions of
As a result, the protocol can even be used to encapsulate            25   this I-Cache 110 is that the data contained within certain
other security protocols.                                                 blocks be readable only by CPU execution unit 120. In other
Basic Operational Description:                                            words, this particular block of I-Cache memory 130 is
                                                                          execute-only and may not be read from nor written to by any
   Embodiments of the security protocol are designed to                   software. We will refer to this special section of I-Cache as
enable the author of a piece of software to have a high degree       30   the “secured code block” 130. The manner by which code to
of confidence that their code is protected from disassembly               be executed is actually deposited in this secured I-Cache
by those who would like to copy or otherwise misappropri                  block 130 may be by way of another hardware elements.
ate its algorithm. They are also designed to protect this code               Additionally, there are other categories of possible
from modification by those who would attempt to alter its                 "enhancements', which can be used to accelerate the opera
functionality. One of the methods by which these primary             35   tion of a secure code block. One of these is the ability to
characteristics can be implemented in an otherwise general                designate a (sub)set of CPU registers 140 which are either
purpose computing system is discussed in a following                      only accessible while the CPU 120 is executing secure code
section. An additional property, which occurs as a byproduct              and/or which are cleared upon completion of execution of
of these two primary functions, is the ability to control the             the secure code block (or if, for some reason the execution
conditions under which the software can be run (i.e., when           40   unit jumps to any section of code which is located in the
and how and on which machine or machines the code is                      non-secure or “normal” I-Cache. Even though there may
allowed to be executed). The first of these functions may be              seem to be no possibility of the CPU 120 executing a
accomplished by adding a tamper-resistant timer element to                mixture of “secured’ code and “unsecured code', one must
the system. Others are accomplished by means of imple                     always consider what can happen in the process of Switching
menting a secure data structure, which is used to indicate the       45   contexts when jumping into interrupt routines, and where
desired conditions, which must be met in order to execute                 the CPU 120 context is stored (most CPU's store the context
the code block in question. Since this data structure is not              in main memory, where it is potentially Subject to discovery
hardware specific, it can be used in a variety of ways and is             at a later point by an unsecured code block).
able to be modified by updating the software that is used to                 Another possibility (other than requiring the author of the
interpret it. Hardware specific features utilized to implement       50   secured code block to explicitly identify which registers 140
the protocol more efficiently are discussed, and examples of              are to be cleared) is to have it done automatically. This
how these features can be put to use in order to support the              would be where the CPU execution unit 120 keeps track of
protocol are given. Finally, we will show how the protocol                which registers 140 are read from or written to while
can be used to protect a copyrighted work.                                executing inside a secured code block and then automati
   Embodiments of the security protocol depend on the                55   cally clears them upon exiting the “secure” mode. This
ability to encrypt a digital bitstream in Such as way as to only          allows the secured code to quickly “clean-up' after itself
allow it to be decrypted by its intended recipient. This is a             such that only those data that are permitted to be shared
well-understood problem and is the basis of a large number                between the two kinds of code blocks are kept intact. The
of industry-standard encryption algorithms. However, there                “automatic' process may potentially be more secure than the
are two additional factors which should be considered for            60   “explicit procedure, but it may make more complicated the
use with embodiments of the security protocol: the fact that              case where the code author wishes to share information
it is helpful if the core of the protocol is able to be fit in the        between secured and non-secured code blocks.
(relatively) Small confines of a typical on-chip Instruction                Another potential manner for dealing with the “leaking
Cache (1-Cache) and the fact that it be capable of running in             of register-stored data between secure and non-secure code
a semi-autonomous manner. In other words, it is useful if the        65   segments is to identify a unique set of registers which are to
protocol is Small and does not require the use of a central               be used only when the CPU 120 is executing secured code.
security server for normal day-to-day operation.                          For some CPU architectures with large general purpose
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 13 of 25


                                                     US 7,203,844 B1
                               7                                                                 8
register sets 140, this might at first seem prohibitively              primary secret key may be “cleared’ or overwritten by a
expensive. However, the same effect could be accomplished              different value. This value can either be transferred to the
without requiring an inordinate amount of overhead (i.e.,              unit in a secure manner or it can be already stored in the unit
without the silicon overhead involved in implementing a                in Such a manner that it is only used when this first key is
physically distinct set of “secure registers) by using a               cleared. In effect, this is equivalent to issuing a new primary
modified version of the register renaming and scoreboarding            secret key to that particular unit when its ownership is
mechanism, which is practiced in many contemporary CPU                 changed or if there is some other reason for Such a change
designs. If we treat the execution of a secured code block as          (such as a compromised key). The only other place where
an atomic action (i.e., it is non-interruptible), then these           this primary secret key value (or set of values) is stored is on
issues are easier to deal with, but this convenience may          10   a central server at a licensing authority.
come at the price of performance and potential overall code               The primary secret key may be associated with a particu
complexity. Note that the “secured’ portion of the I-Cache             lar target units 100 serial number 106 in the central server's
130 does not necessarily require a different data path to the          database. The serial number 106 can be stored anywhere on
CPU as the “normal” portion of the I-Cache 150. In fact, the           the target device 100, may be software accessible and has no
two can be completely synonymous.                                 15   other relationship to the primary secret key. Any updates to
   A One-Way Hash Function block 160 is also depicted. It              the operational aspects of the unit (such as updating the
is possible to construct an engine that will be able to execute        security system) may be accomplished by using the primary
embodiments of the security protocol without having to                 secret key. If the value of this key is not known by any
implement this functionality in hardware. However, a hard              parties other than the target unit 100 and the licensing
ware accelerator for certain parts of the hashing algorithm is         authority, it cannot be used for any secure transactions that
certainly a desirable feature. Tradeoffs between hardware              do not involve a link through a secure central server.
and software implementations of this functional block are              However, since the security of this primary key is of
discussed later.                                                       paramount importance, it should be used only when abso
   Another portion of the target unit 100 may be a hardware            lutely necessary. Thus, it probably should not be used, for
assisted decryption system 170, which uses the target units       25   example, to encrypt the communications link for secure
100 secret keys and public/private keys (described later) to           transactions between the central licensing authority's server
operate on encrypted messages in order to translate them               and the target unit. This link can be secured using a standard
into executable code blocks. This decryption system 170 can            key exchange protocol using a temporary key, which is
be implemented in a number of ways. The speed and the                  generated on the fly, in accordance with currently accepted
security of the entire protocol may be dependent on the           30   standard practice.
construction of this block, so it should be both flexible                 The secondary secret key may be known only to the target
enough to accommodate security system updates as well as               unit 100 itself (and thus, not to the licensing authority).
fast enough to allow the system to perform real-time decryp            Since the CPU 120 of the target unit 100 cannot ever access
tion of time-critical messages.                                        the values of either the primary or the secondary secret keys,
                                                                  35
   Keeping those two constraints in mind, it is not material           in some sense, the target unit 100 does not even “know its
to the protocol exactly which encryption algorithm is used             own secret keys 104. These keys are only stored and used
for this hardware block 170. In order to promote the maxi              within the security block of the target unit's CPU 120. It is
mum flexibility, it is assumed that the actual hardware is             the combination of both of these secret keys that enhances
general-purpose enough to be used in a non-algorithmically             the overall security of the target unit. We will describe how
specific manner, but there are many different means by            40
                                                                       they are used later on.
which this mechanism can be implemented.                                  Yet another set of keys may operate as part of a temporary
   Also note that there is an on-chip Random Number                    public/private key system (also known as an asymmetrickey
Generator 180 shown in the block diagram in dotted lines.              system or a PKI System). The keys in this pair are generated
This block is optional. Additionally, it can be replaced by a          on the fly and are used for establishing a secure communi
                                                                  45
Suitable off-chip method of producing a sequence of Sufi               cations link between similar units, without the intervention
ciently random numbers, which can then be used to Supply               of a central server. As the security of Such a system is
seed values for a software-based pseudo-random number                  typically lower than that of an equivalent key length sym
generation system. This pseudo-random number generator                 metric key encryption system, these keys must be larger in
can also potentially be implemented in hardware or in             50
                                                                       size than those of the set of secret keys mentioned above.
“secure” software. Of course, the same principle trade-off             These keys may be used in conjunction with the value that
between the flexibility of a software-based system versus a            is present in the on-chip timer block in order to guard against
hardware implementation applies in this case as well. How              “replay attacks, among other things. Since these keys are
ever, since the case where the target device 100 must                  generated on the fly, the manner by which they are generated
generate a random number is not a frequent occurrence in          55
                                                                       in dependent on some sort of a random number generation
this protocol, it is not likely to have an impact on overall           system 180. Finally, it should be noted that care must be
performance if this particular function is not hardware                taken to ensure that the generated keys should not be
accelerated.                                                           contained in the class of so-called “weak” keys. The specific
Secret Key:                                                            set of keys that are considered “weak” are dependent on the
                                                                       specific encryption algorithm used.
   Each protocol engine (“target' unit) 100 may have two          60
sets of secret key constants 104 that are stored on-chip; the          Operational Details:
values of neither of which are software-readable. The first of            The manner in which embodiments of the security pro
these keys (the primary secret key) can actually be organized          tocol operate can be broken down into several discrete
as a set of secret keys, of which only one is readable at any          processes: System Initialization, Secure Code Generation
particular time. If the "ownership' of a unit is changed (e.g.,   65   and Mass Distribution, Secure Code Loading and Execution,
the equipment containing the protocol engine is sold or its            Key list data structure Construction, Temporary License
ownership is otherwise transferred), then the currently active         Transfer, Permanent License Transfer, System Ownership
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 14 of 25


                                                    US 7,203,844 B1
                                                                                                      10
Transfer, License Revocation and Security System Updates.              system. Attached to the end of the encrypted block of code
Each of these is discussed in turn. It should be noted,                is a MAC, which is then signed by the developer 520 using
however, that the examples described below are chosen for              the private key of their published public key/private key pair
the purposes of simplicity of discussion and are not neces             (which thus forms an unambiguous digital signature for the
sarily the most efficient (nor are they the only) manner in       5    encrypted code block). Either the digital signature or the
which this protocol can be implemented.                                original MAC and the corresponding Code specific ID
System Initialization                                                  number may be supplied to the licensing authority. The
   This is the step in which the target unit's secret keys 104         application developer 520 may also choose to supply the
are set to some initial value. This procedure can be accom             appropriate decoding key(s) as well (we will discuss the
plished in one of several locations (for either of the two
                                                                  10   tradeoffs of this decision in a later section of this document).
secret keys, but for logistical reasons, it should be the final           Note that if the application-specific algorithm is an asym
step in the assembly process where either the serial number            metric encryption system, it does not necessarily need to be
or the secret key can possibly be changed. In the case where           encrypted using the same published PKI key pair that is used
the units 100 serial number is stored off-chip, then this              to generate the signed Message Authentication Code (the
procedure is most likely performed at the point of final          15   digital signature). However, the MAC that is stored at the
assembly. If the serial number 106 for the unit is stored              end of the code block should be generated using a known
on-chip, then it would be most practical to carry out this             hashing algorithm and must also be signed using one of the
procedure at the last point in the chip manufacturing process          developer's published public keys (thus forming the digital
(i.e., after the chip has been packaged), so that any post             signature). This allows the target to verify the authenticity of
production or burn-in fall out has had a chance to winnow              the MAC using a known hashing function and a known
                                                                       public key.
out the non-functional parts. This way, the amount of data                Moving now to FIG. 2, all application-specific encryption
that must be kept secure is minimized. Since the security of           key data structures 210 may contain a number of extra fields
the entire protocol may be based on that of the units secret           (in addition to the decryption key itself 220). One of these
keys 104, the initialization procedure should be undertaken       25   fields may comprise a timestamp 230 and an associated
at a point where physical security is possible.
   The primary secret key should be initialized (or “burned'           mask value 240. The second may contain a “countdown
into the device) in a different procedure than the one that is         value’ 250. The mask value 240 may be used in conjunction
used to Supply the secondary Secret key. Although, in                  with the other two fields 230, 250 in order to determine when
practice, this secondary key will be known at Some point               the key is valid. It should also be noted that it is not relevant
(since it is programmed into the unit at Some point during the    30   to the protocol exactly how many bits are allocated to each
                                                                       of the fields.
manufacturing process), the unit with which it is associated             Note that the timestamp value 230 can be used in several
should not be recorded anywhere once it is stored on the               ways, depending on the bit pattern that is stored the in
target device 100. For auditing purposes, it may potentially           timestamp mask 240 field. The timestamp mask 240 value
be desirable for the total set of secondary secret key values     35   allows the developer 520 to select some subset of the
to be examined independent of knowing which parts hold                 timestamp figure that is ignored when performing the com
which keys (to test for randomness of the distribution, or for         parison with the target unit's 100 current time. As an
Some other reason). In order to maintain the secure nature of          example, however, if we assume that the Smallest resolution
the system, however, it is desirable that the device which             which is supported by the timestamp field 230 is one second,
programs this second secret key into the unit never have any      40   then by masking out the lower five bits of the timestamp data
means of associating the secondary secret key to either the            230, a particular key data structure 210 can be generated
first secret key or to the target device serial number 106.            which is only valid when used over the course of approxi
Also, both of these secret keys should be implemented in a             mately 32 seconds starting at the time which is stored in the
tamper-proof manner, for reasons, which are described later.           timestamp field 230. The overall functionality of the security
It is not material in which order these two secret keys are       45   protocol is not dependent on the actual resolution of the
initialized. Following the initialization procedure described          lowest order bit of the timestamp field 230.
in the exemplary embodiment, the only location (other than               There may be other bits that are associated with the mask
on the actual chip) where the target devices serial number             field 240, some of which can be used to indicate whether the
106 and their associated primary secret keys are co-located            key is valid before or after the value specified in the
should be on the secure server at the licensing authority.        50   timestamp 230. Yet another mask field 240 bit can be used
Secure Code Generation and Mass Distribution                           to indicate how the timestamp 230 and the “count-down”
   Referring briefly to FIG. 5, in an example scenario, let us         values 250 are associated. For example, this would be useful
suppose that a developer 520 wishes to produce an appli                in the case where the intent of the application developer 520
cation to run under this protocol, which will be reasonably            was to limit the use of the software to a certain number of
immune from disassembly and can only be executed on a             55   iterations either prior to or after a certain date, rather than
specific device. Each registered developer 520 will have a             simply tied to a certain date and time window. Of course,
public key/private key pair which is used to authenticate any          any combination of these conditions can be constructed, so
messages which they use to communicate with the licensing              the protocol is quite flexible in this regard. In addition,
authority's server as well as to create signed Message                 further flags can be included in this data structure to indicate
Authentication Codes or MACs (typically referred to as            60   other properties, such as how many legal copies of the keys
digital signatures) which can be used to authenticate any              may be simultaneously distributed from the original target
published code blockor other bitstream.                                unit 100 to others. This would be useful in the case where a
   After an application is debugged, it is encoded using an            multiple-copy license were desired. Such as is seen in a
application-specific encryption algorithm and key(s), which            digital library, for example.
are known only to the original developer. This application        65      A flow diagram representing one embodiment the encryp
specific algorithm and key(s) can either be a symmetric                tion process can be seen in FIG. 3. Note that there is no
(secret) key system or an asymmetric (PKI) key-based                   substantive difference between the process that would be
           Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 15 of 25


                                                       US 7,203,844 B1
                              11                                                                        12
used to distribute a digital media stream or a Software                   block. It should also be noted that neither of the two data sets
application (such as the decryption instructions used to                  would be likely to undergo any changes after publication, so
interpret that media stream). In either case, there are a couple          there is no fundamental requirement that they must be
of different options for distributing the encrypted code                  distributed online. As such, they are both well-suited to a
block(s) 310,320; either via an online server or on serialized            mass-produced disc based distribution mechanism. Having
discs (such as a standard DVD). In the latter case, the                   both of them on the same disc also makes it easier to
developer 520 can then choose to pre-register the individual              associate one with the other in an unambiguous fashion.
serial numbers of the mass-produced discs with the licensing              Secure Code Loading and Execution
authority 510 (or not). If so, the serial numbers could be                  In the case where the distribution mechanism is accom
permanently affixed to the discs either by burning them into         10
the Burst Cutting Area (in the case of a DVD) or by ink-jet               plished via an actual disc, the consumer can purchase the
imprinting (in the case of a standard CD). Note that the                  disc containing the application in exactly the same manner
developer 520 cannot embed these serial numbers into the                  as a traditional Software purchase. Of course, the end-user
data area of the CD or DVD, since the same serial number                  would not be able to run the encrypted code block unmodi
would be replicated on all of the mass-produced discs. If            15   fied on the processor of the “target' unit. When the user
some sort of a hybrid format were used, where part of the                 attempts to run the application on their machine, the CPU
disc could be mass-produced and another portion written                   120 loads the encrypted software block and uses the digital
once, then this would be another potential method of dis                  signature (the “signed MAC) stored at the end of the code
tributing the discs with individual serial numbers. In any                block along with the software developer's public key to
case, a machine-readable serial number is certainly prefer                verify that the code block in question is genuine. This is
able, since it is less prone to errors during the registration            where the first hardware modification to an otherwise gen
process.                                                                  eral purpose CPU 120 may come into play. The process for
   If the developer 520 chooses not to register the media                 loading and decrypting Such a block of secured code is
                                                                          shown in FIG. 4.
serial number with the licensing authority, then there may be
Some other manner by which the proper encryption key(s)              25      In order to make Sure that the hashing function is com
can be associated with the application or media stream files.             puted correctly (and furthermore, that the comparison
Thus, the application developer 520 may either register the               between the generated message digest and the “real' mes
code-specific ID or an associated media serial number. In the             sage digest is valid), the CPU 120 must perform this hashing
former case, then the application can be distributed freely               function in a secure manner. Thus, the hashing function must
(i.e., not tied to a specific release format and media).             30   either be generated directly by the hardware of the decoder
  In the case of the individual serial number mechanism, the              unit or the hashing function itself must be computed using
privacy of the end user is maintained, since the licensing                a block of “secure code, the operation of which cannot be
authority 510 has no need to know (and potentially no                     tampered with by an otherwise “non-secure' program.
indication of) which application (or media stream) is asso                  Note that in the software-based hash case, this block of
ciated with which serial number(s). In the case where the            35   secure code should be considered as a part of the unit's 100
developer 520 registers an application ID (or a media stream              security system and, as such, may only be able to be
ID) along with its associated key(s), then it is possible for the         downloaded to the player via a secure transaction between
licensing authority 510 to know which application(s) or                   the unit 100 and the licensing authority 510. Interestingly
media streams are “owned by a particular end user. On the                 enough, the establishment of a “secure' hashing function
other hand, this potential lack of privacy is counterbalanced        40   can be accomplished via the same secure protocols
by the additional convenience and cost savings of not                     described herein. This recursive behavior for all aspects of
requiring the developer 520 to manufacture and distribute                 the security system is what enables a software-based version
physical media. Note that the term “physical media' does                  of this protocol to be extremely flexible (and thus, update
not necessarily mean a disc. This function could be accom                 able) in its encryption/decryption architecture.
plished just as well by using a printed manual (or even a            45      If the message digest calculation is fixed in hardware, we
simple registration form) with an individual serial number                can potentially gain some degree of security, but this comes
sticker attached to it. All that is required is that the developer        at the expense of flexibility. If a dedicated hardware block is
520 must produce some object with a unique serial number,                 used to generate the hash value, and then some weakness in
which is supplied to the end user. The purpose of this serial             the hashing algorithm is discovered at Some point after the
number is to act as a bitstream registration number. We will         50   chip is manufactured (or if there is some bug in its imple
discuss how this serial number is used in the protocol in a               mentation), then there is no opportunity to address the
following section.                                                        problem after the fact. That is not to say that we cannot use
   For the example shown in FIG. 3, both the encrypted                    some kind of hardware acceleration of the software-based
software application (or media stream) 310 and the machine                hashing function (Such as a programmable S-Box structure)
dependent decryption software 330 are distributed using the          55   in order to speed up the process. However, in that case, the
same mechanism. It is not a requirement of the protocol that              hardware should ideally be sufficiently general purpose to
this should be the case and either or both of the encrypted               Support a large variety of one-way hashing functions.
code blocks 310, 330 can be distributed on-line or by                        It should be noted, however, that the security of this
pressing a disc. It should be noted, however, that in the case            protocol is ultimately dependent on the lowest-level function
of a digital media stream, the media stream itself is most           60   that is provided as a part of this secure code loading
likely the larger of the two blocks 310,330 by several orders             procedure. The low level features (such as a secret key or a
of magnitude. Thus, in that case, it makes the most sense to              primitive operation which is used in a hashing function) are
effect the distribution of at least this block in a mass                  combined together in different ways to produce higher level
produced disc format. In many cases, there may be enough                  functionality, such as a signed message digest. In turn, these
room on Such a disc to fit the companion encrypted code              65   higher level functional blocks are used to provide even
block (the one which contains the instructions of how to                  higher level utilities, such as identity verification. This
decode the first block) as well as the primary encrypted code             process of building higher-level functions on top of more
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 16 of 25


                                                     US 7,203,844 B1
                               13                                                                       14
primitive layers is known as building a “Chain of Trust'. The           licensing authority's server and the developer's server is still
flexibility of the system lies in placing the point at which the        quite small. The encrypted key that was received from the
security related functions can be modified as low as possible           developer 520 is then encrypted yet again with the target
within this hierarchy. However, at some point, the funda                device's primary secret key prior to transmission from the
mental primitive operation(s) upon which this chain is based       5    licensing authority 510 to the target. This second encryption
must be atomic in nature (i.e., this is the minimum level of            could actually be carried out on the developer's side as a part
functionality which must be implemented in hardware). The               of the other transaction, but in that case, the developer would
exact choice of this point of hardware granularity is, for the          potentially have access to the target units primary key
most part, an implementation detail, and the overall opera              (unless both keys were somehow combined), which would
tion of this protocol is not dependent on this aspect, given       10   pose potential loss of privacy issues for the end user.
the conditions above.                                                      Note that in the case where the application developer 520
   Once the encrypted code block 310 is loaded into the                 wishes to stay “out of the loop” for transactions between the
target's memory space 110, and the message digest is                    licensing authority 510 and the target device 100, they can
calculated, the result is then compared with a message digest           simply provide the licensing authority 510 with a copy of the
which is calculated by decrypting the digital signature 340        15   relevant decryption key(s) in clear (unencrypted) form and
which was stored along with the encrypted code 310 with the             the associated MAC for the decrypted code block (the value
developer's public key. If the two are a match, then the target         of which must be updated each time the hashing algorithm
unit 100 can be certain that the encrypted code block 310 is            is changed). Thus, the central server at the licensing author
genuine (or at least that the code was distributed by the               ity 510 would be able to act autonomously and would not be
developer 520 whose public key was used to decrypt the                  required to establish a communications link to the develop
digital signature).                                                     er's server in order to fulfill a key request from a target unit
   At this point, the target 100 then sends a secure message            100. However, this poses a potential security risk to the
to the licensing authority 510 requesting a copy of the                 developer, should this “clear key” information ever be
decryption key(s), which will be used in concert with the               compromised, either intentionally or unintentionally by the
recently verified encrypted code block. As a part of setting       25   Licensing Authority.
up the secure connection with the licensing authority, the                 The flow diagram for the whole key encryption/decryp
target unit 100 generates a temporary public/private key pair           tion process is outlined in FIG. 5. In this case, the clear key
(the public portion of which is supplied to the licensing               would still be encrypted prior to transmission (as above)
authority 510 server). The details of the key exchange                  with both the target device's temporary public key and then
procedure are well known and we need not go into the exact         30   again with the targets primary secret key. At this point, the
mechanism by which this is accomplished in this discussion.             target device 100 has the proper decryption key in a doubly
In any case, it should be noted that the overall network traffic        encrypted format. In the case where the licensing authority
between the target unit 100 and the central server at the               510 does not have access to the application specific key 550
licensing authority 510 is limited to a reasonably small data           information in the clear, then it should not be possible for
set since it consists of a couple of key transfers, the            35   anyone other than the intended target device 100 to be able
code-specific ID and the MAC which was stored along with                to reproduce this key data in clear form, since the Secret key
it.                                                                     for each unit 100 should only be known to the licensing
   Assuming that the code-specific ID 260 is one that the               authority 510, and the private key for the transmission is
licensing authority 510 recognizes, there may be two pos                known only by the target 100.
sible courses of action, depending on whether or not the           40      At this point, however, the encoded decryption key(s)
application author has already provided the licensing author            which the target 100 receives from the application developer
ity 510 with a “clear copy of the requested decryption                  520 cannot yet be stored safely in the open at the target 100
key(s). In the case where the developer 520 has not provided            (e.g. in a flash ROM or backed up on a hard drive). The
the licensing authority 510 with such information, then the             problem is that the target device 100 would also have to store
central server transmits a copy of the target device's tem         45   a copy of the temporary private key along with the encoded
porary public key (as well as the code-specific ID 260 in               decryption key(s), which were transmitted from the licens
question) to the application developer's server. At that point,         ing authority 510. If someone at the licensing authority 510
the developer's server responds to the licensing authority              were to then gain access to these two pieces of data by some
510 server with a message containing the requested decryp               means, then they would potentially be able to reconstruct the
tion key(s) (encrypted with the target's temporary public          50   decrypted application specific key 550 (given that they
key) and a message digest generated from the properly                   might have access to the target device 100's primary secret
decrypted code. In this manner, only the target device 100              key as well).
can decrypt the message to obtain the application-specific                 This is the point where the target device's secondary
decryption key(s) and the licensing authority 510 will not              secret key comes into use. Recall that this secondary secret
ever have access to the decryption key(s) in clear form.           55   key is not known to anyone other than the decryption unit of
   Although the message digest can be pre-computed and                  the target unit. Thus, once the temporary private key is used
stored on the licensing authority's server, the fact that it may        to decrypt the key, which was supplied to the target 100 from
be provided by the developer 520 during the transaction is              the licensing authority, the secondary secret key is used to
of potential use if the hashing function (which is used to              re-encrypt the application-specific key prior to its use (and/
generate the message digest) should ever change. If this           60   or archival).
should happen, the developer 520 would need to provide                     The target can then use the application specific (clear) key
updated versions of the decrypted code message digests to               550 in order to decrypt the code block (or media stream).
the licensing authority 510 either prior to or during the actual        Thus, the only two places where the application code exists
transaction with the target device 100. The developer 520               in clear form are at the original developer 520 itself and
must provide this information since the licensing authority        65   inside the “secured’ portion of the target device's I-Cache
510 should never have access to the original (decrypted)                110 (where it can only be executed and can never written
code. As before, the amount of network traffic between the              back out to memory in clear form). This allows privacy
           Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 17 of 25


                                                     US 7,203,844 B1
                               15                                                                       16
between the user and the licensing authority 510. In other              used to transfer the application specific key 550 from the
words, the licensing authority 510 does not have to know                developer 520 to the target device 100. For example, the
what it is that the user has a license to (an enormous privacy          actual key transfer transaction can involve a direct connec
advantage), but it is still able to act as a repository (or             tion only between the target 100 and the application devel
backup) for the user's key list in the case where their unit            oper 520. However, in that case, a connection must be
100 is damaged or stolen or otherwise rendered inoperable.              established between the developer's server and the licensing
   As a check to verify that the decryption process has been            authority's server in order to contribute the device specific
performed correctly, the message digest of the properly                 encryption information to the transaction. There are a num
decrypted code is then compared with the message digest                 ber of mechanisms by which this protocol can be made to
generated by decrypting the digital signature, which was           10   work in a secure fashion, and the example discussed above
forwarded from the original developer 520 through the                   is just one of these. However, the common thread is that all
licensing authority 510 to the target unit 100. As was                  three parties must act together in order to ensure that the key
mentioned earlier, this digital signature is created by                 data, which is transferred to the target 100, is only useable
encrypting the message digest of the unencrypted code block             for that target device 100.
with the application developer's private key. Alternately, this    15      Note that the structure of a key can be set up to have two
digital signature can also be encrypted again by the devel              pieces: a hardware-specific part as well as an application
oper 520 using another temporary public key 530, which                  specific part. It is not a requirement that these two pieces be
was supplied to the licensing authority 510 when the con                completely inseparable. If they are inseparable, then we get
nection was established. In any case, the correct message               the properties exactly as discussed earlier. If, however, there
digest can then be decoded by the target device 100 by                  is a way to make the key pieces independently operable, then
decrypting the digital signature with the developer's public            we can enable a global set of copy and use restrictions that
key. If this message digest matches the MAC of the                      could be independent of the actual code or of the actual
decrypted code block, then the code is considered to be                 target device 100. In other words, any developer 520 could
genuine and it is allowed to run on the target 100. This                publish an application or media stream which had no restric
message digest may then be re-encrypted with the target            25   tions on distribution, but which could not be read; only
units secondary key 540 for archival along with the re                  executed. This could be useful in the case where the licens
encrypted application specific key 550.                                 ing authority 510 wanted to send out a security system
   The final step in this procedure is that the newly encrypted         update that would run on all devices, regardless of the
(with the target device's secondary key 540) version of the             manufacturer. Another example of this would be the broad
application specific key 560 is retransmitted back to the          30   cast of a publicly available media stream while still main
licensing authority 510 server for archival purposes. This              taining control over the copyrights to that stream. Similarly,
transmission serves a few purposes. First, it is an acknowl             a publisher could distribute an application, which anyone
edgement that the target device 100 was able to properly                could read and/or copy, but which would only execute on
decrypt the code block. Second, it is necessary for the                 one specific target device 100 or set of devices. This could
licensing authority 510 to have a copy of this encrypted key       35   be useful for sending out an “update this specific class of
560 in order to deal with the case where the end user suffers           device' message, for example. Another possible application
Some sort of catastrophic data failure and they have                    is to send out an application, which would run everywhere
neglected to make their own backup copy of their access                 and had no restrictions on distribution. This would be similar
keys. The licensing authority 510 can then act as a backup              in nature to publishing the source code for a particular
storage facility for any particular user. Yet another reason for   40   application (i.e. open source distribution). The different
this procedure is in order to deal with the case where a                classes of security which are enabled by a separable H/W-
particular target device 100 changes ownership from one                 specific and S/W-specific key structure are illustrated in
user to another or if the user wishes to upgrade their target           Table 1.
device 100. This kind of permanent transfer of ownership
can involve the transferal of all of the licensed application      45                                   TABLE 1.
keys for that unit 100 (in which case, there is nothing which
needs to be done other than re-registering the unit under the                 Separable hardware-specific and application-specific key structure
new owner's name). However, if the user wishes to transfer                              Software or Application-Specific key segment
permanent ownership of their key data from the first to the                                      'Locked'                "Unlocked'**
second device, then this may be accomplished by means of           50
                                                                                     "Locked"* Restricted operation Unrestricted distribution
a secure transaction between the licensing authority 510 and                                     as well as restricted but executable only on a
both of the target devices.                                             Hardware-                distribution           designated unit (e.g. code
   The other piece of information that the target device 100            Specific                                        targeted to a specific unit)
                                                                        key           "Un-       Unrestricted distribu-No Restriction on
transmits back to the licensing authority 510 server is the             Segment locked"**tion but will execute operation or on
message digest of the target device's newly updated key list       55                            only, i.e. the code is distribution (i.e. public
data structure 610 (as depicted in FIG. 6). This is both an                                      not "readable"
acknowledgement of the newly updated key list data 610
structure and is also used to verify the equivalence of the key         *i.e., Locked to a specific serial number (or to a range of numbers)
list data structure 610 associated with that particular target          **i.e., will work anywhere
device 100 on the licensing authority 510 server and on the        60
target device 100. The exact construction of this data struc            Key List Data Structure Construction
ture will be described in the following section. We will also             Looking now at FIG. 6, the data structure 610 containing
discuss methods by which permanent transfer of ownership                the list of application or media-specific keys, which are
of a particular key or set of keys is accomplished in a later           licensed to a particular target device 100 is a valuable
section.                                                           65   commodity and, as such, it should be able to be backed up
  It should be noted at this point that the process outlined            by the owner. Since the individual keys are encrypted with
above is not the only manner in which the protocol can be               the target's secondary secret key (as described above), the
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 18 of 25


                                                      US 7,203,844 B1
                               17                                                                       18
list is only useful to the unit to which the keys are licensed.          block. The fact that all of the elements other than the
However, we need to be able to make sure that this data                  individual keys are only encrypted with the master key
structure 610 is secure from tampering, corruption and/or                means that the list can be traversed (and the list maintained)
outright loss. In the case of a lost key list data structure, the        without having to have access to any keys other than the
entire data structure 610 can be recovered by requesting a               top-level key. Also, a key list inventory can be compiled
new copy of the key list for that particular target device 100           with only a single pass through the decryption block.
from the licensing authority 510, as was described earlier. In              A third principle which is of interest is that the individual
the case where a temporary change has been made to the key               application code or media stream specific keys can be made
list data structure (we will discuss the reason for such a               large enough to accommodate individualized keys for each
scenario in the section following this one), then the protocol      10
                                                                         target device 100. In the case where the code or the media
may accommodate a means for identifying such a change as                 stream is distributed by way of a mass-produced disc, this
being temporary. Finally, we include Some tamper-resistant               would mean that the application developer 520 would need
mechanism for validating the authenticity, timeliness, and               to issue a new code-specific ID along with the individual
validity of the key list data structure 610.                             decryption key(s). Although this may be less efficient from
   With these requirements in mind, we can construct a              15   the standpoint of trying to minimize the amount of data
secure key list data structure 610 that exhibits all of these            which must be transferred between all of the parties
qualities in a manner like that which is shown in FIG. 6. As             involved in the licensing process, it does add functionality to
always, the example shown is not the only method by which                the protocol, including (but not limited to) the ability to track
all of the desired properties can be included in such a data             compromised decryption keys. We will also discuss this in
structure. Nonetheless, the particular data structure illus              a later section dealing with key revocation.
trated in FIG. 6 does, in fact, fulfill all of the basic require            The next issue of note is that the key list data structure 610
ments of the protocol.                                                   header shares the same set of characteristics as the applica
   There are a few basic precepts that should be noted in the            tion specific keys that make up the rest of the list. In fact, the
diagram above. The first is that the top-level encryption of             header can be thought of as a master key 620 for the rest of
the key list data structure 610 must be performed with the          25
                                                                         the key list data structure 610 itself. Thus, the same prin
target device's primary secret key. There are a couple of                ciples of operation can be applied as far as how this key can
reasons for using this particular key, but the main issue is             be used to determine the management of the rest of the list.
that the licensing authority 510 must be able to regenerate              This includes time-dependent management of the security
the encrypted form of this data structure independently of               system of the target device 100. Thus, the target unit 100 can
the target device 100 in the case where the local copy of this      30
                                                                         be forced to update its security system at pre-determined
data structure must be restored. If any other key is used to             intervals, which is an extremely powerful concept all by
encrypt this data structure (such as the target's secondary              itself.
secret key, for example), then when the target needs to make                The possibility also exists that the key list could contain
a change to the data structure (as is the case when a key is
added to the list), the entire list must be transferred to the      35   a number of sections, each with its own master key 620 (list
licensing authority 510 for backup purposes. This could                  header) and thus with its own independent encryption
potentially greatly increase the amount of network traffic               mechanism. As with any other key, the list header contains
that must be transmitted back to the licensing authority 510             a code specific ID field 260, which can point to an encrypted
and is not necessarily the most efficient use of the channel             code block that is used to interpret the key list data structure
bandwidth.                                                          40   610. The whole list could then be contained within yet
   Also, it is desirable that this key list data structure 610 be        another master list, which includes its own master key
used for the storage of security system-related keys, in                 (which is yet another list header). Thus, the entire key list
addition to being used for the storage of standard application           data structure 610 can be recursively defined. As before, this
or media stream specific license keys. Since this data struc             recursive property can be used to update the security system
ture is able to be regenerated by the licensing authority 510,      45   by creating new key list data structures to address short
in cases where it is desirable to update the security software           comings of previous versions of the same data structure.
which runs on the target device 100, it would be both more               Since the security of the whole list is contained within the
secure and more efficient (from the standpoint of code                   “outermost (or most recent) security layer, then the security
storage requirements on the target device 100) if the same               of the entire key list data structure 610 is always based on
key list data structure 610 could be used for both functions.       50   the latest iteration of the security software.
   The second issue is that the encrypted version of the key                Thus, the recursive property of the key list data structure
list data structure 610 includes a message digest of the                 610 is a compelling feature. It is also the reason that the
original key list data structure 610. It should be noted that            exact implementation of the data structure, which was
although each of the individual keys are encrypted, other                discussed in an earlier section, is not of great significance.
pieces of the list itself are not separately encrypted at the       55   The description provided above was simply an example that
point when the message digest is calculated. Following the               included the features that are the minimal subset of func
message digest calculation, the entire key list data structure           tionality required to make the recursive nature of the pro
610 (including the message digest) is then encrypted with                tocol work.
the key value and algorithm that are identified by the                      Independently of how it is structured, the key list 610 may
top-level (or master) key. This is done in order to prevent a       60   be maintained and/or updated under several common cir
malicious third party from tampering with the list, calculat             cumstances. These circumstances include (but are not lim
ing a new message digest and then Substituting the modified              ited to) the case where the status of one or more of the keys
list for the genuine one. When the key list data structure 610           contained in the list is modified. There are a few basic
is read into the memory space of the target unit 100, this               mechanisms by which the ownership of a particular key 210
(decrypted) message digest is used to Verify the authenticity       65   can be transferred from one unit to another and we will
and validity of the key list itself in the same manner as the            discuss these in later sections. In any case, however, the
way that a MAC is used for any other secure encrypted code               mechanism by which the revised key list is maintained can
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 19 of 25


                                                       US 7,203,844 B1
                               19                                                                      20
be split into two classes: those which require the interven               Temporary License Transfer
tion of the licensing authority 510 and those which can be                  This is one of the sections of the security protocol where
carried out independently.                                                the use of the timestamp field 230 is of prime importance. As
   One of the primary operating concepts upon which this                  discussed earlier, the temporary key list data structure is
protocol is based is one of reducing to a minimum the                     constructed in exactly the same manner as is the target
amount of required network traffic between the central                    device's permanent key list. However, there are a couple of
server of the licensing authority 510 and the individual target           differences between the two. The first difference is that the
units. Thus, any temporary changes to the key list data                   temporary key list can potentially be encrypted with either
structure 610 (the reasons for which we will describe below)              one of the target units secret keys 104. Since it is not
should be able to be maintained independently by the target          10   necessary that the licensing authority 510 be able to recon
unit 100. The main reason for this is that these changes                  struct this data structure under normal circumstances, it is
would ostensibly occur more frequently than permanent                     ostensibly not relevant which of the target units keys is used
changes to the device's security system (which should                     to encrypt it. However, it would potentially be of use to the
always only be accomplished by an interaction between the                 licensing authority 510 if this list were also encrypted using
target device 100 and the licensing authority 510).                  15   the target units primary secret key. The reason for this has
   In any case, there must be some mechanism by which the                 to do with license revocation and that situation will be
target device 100 can keep track of the current state of the              discussed in a later section.
master key list data structure in an unambiguous manner.                     A second (and more important) distinction between the
This can be accomplished by having two “master' lists. The                temporary and the permanent key lists is that a copy of the
first of these two lists (which we will call the permanent key            timestamp value 230 which is associated with the most
list) is maintained by the licensing authority 510. This list is          recent temporary key list data structure is also stored inside
concerned with the “permanent' ownership of the applica                   the target device 100 (i.e. on-chip). This register is not
tion specific keys that are associated with the target unit 100           software readable and is only able to be overwritten by
in question. The second list is of equal importance, but it is            secure code, as it is a part of the security block. The value
that which is concerned with temporary modifications to the          25   in this register is used to determine what to do in the case
“permanent' key list data structure. Note that these modi                 where the temporary key list data structure is somehow lost
fications can either be additions to the list or they can be              and/or corrupted. We will discuss that procedure later on in
deletions from the list. There are no necessary differences in            this section.
the implementation of the data structures of the two lists                   Yet another distinction between a temporary key list and
themselves; the main differences occur in how they are               30   a permanent key list is that a target unit 100 is able to
maintained. It is desirable that there should be some way for             (temporarily) transfer ownership of a particular key from its
the target unit 100 to recover from the event where the data              permanent list to another units 100 temporary list, but no
from one or the other of these lists is either lost. This loss can        (correctly operating) device is able to transfer ownership of
be due to some catastrophic failure or due to the case where              a particular key from its temporary key list to any other key
the information contained within one of the lists is somehow         35   list. This includes, of course, not only other units temporary
corrupted (either innocently or maliciously). We will discuss             key lists, but also the targets 100 own permanent key list as
the implications of such “key list corruption” events in a                well. This means that only the permanent owner can decide
later section. Although it is necessary that the permanent list           which devices are allowed (and when they are allowed to)
can be restored by a connection with the licensing authority,             “borrow’ any particular key. Note, however, that this “loan'
it is not necessary (or even desirable) for the licensing            40   period can be made indefinite (and this transaction can be
authority 510 to be able to recover a particular target                   carried out without the necessity of contacting the licensing
device's temporary key list. There are many reasons for this              authority). This “permanent loan feature is equivalent to the
position, but the main reason is that the temporary key list              standard “Copy Once” functionality requirement that is part
is most likely updated much more frequently than the                      of most modern digital Copyright Control Information
permanent key list and we wish to keep the amount of                 45   (CCI) systems.
required network traffic between the central licensing                       Turning now to FIG. 7, a detailed flow diagram depicting
authority 510 and the target units to an absolute minimum.                the temporary “key checkout” procedure is shown. The “key
Nonetheless, it may be potentially desirable for the licensing            ownership' transfer procedure is somewhat similar to the
authority 510 to be able to make modifications to a particular            procedure of checking a copy of a book out from a library.
target's temporary key list for several reasons (some of             50   When the “borrower 720 requests the temporary use of a
which we will discuss later). In this case, it would be                   particular application specific key 550 from the permanent
desirable to have this list encrypted using the target device's           owner (the “lender 710), then the lender 710 first generates
primary secret key (which is known to the licensing author                an updated temporary key list for itself which prohibits the
ity 510).                                                                 use of that particular key for the duration of the key checkout
   As mentioned earlier, the integrity of both of the key list       55   negotiation process. This action prohibits more than one
data structures can be verified by using the signed message               borrower 720 unit from requesting the same key. The
digest (the digital signature), which is stored along with the            presence of the “checked out key” on the temporary key list
list itself. The implementation of the secure code mecha                  of the lender unit 710 is effectively used as a semaphore to
nism, which is used to generate this message digest, was                  control access to any particular key. However, the initial
described in an earlier section and we do not need to go over        60   amount of time that the key is placed “on restriction' should
the procedure again. We have also already described the                   be limited to a relatively short period. This is to prevent the
procedure for recovering the permanent key list data struc                case where a borrower 720 device requests access to a
ture 610 in the case of loss and/or corruption. The only                  particular key for a long period of time and then is unable to
remaining issues that must be addressed are how to interpret              complete the transaction for some reason from unfairly
the time-dependent portion of the temporary key list data            65   monopolizing the use of a particular key. This relatively
structure and how to deal with the case where a temporary                 short checkout negotiation phase timeout also helps in the
key list is somehow rendered unusable.                                    battle against the malicious device, which may be attempt
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 20 of 25


                                                      US 7,203,844 B1
                             21                                                                     22
ing to mount the equivalent of a “denial of service' attack              system and, as such, should be able to be overwritten by a
against the lender unit 710. In fact, the lender unit 710 can            transaction with the central server. Also, the clocks must be
optionally ignore requests from devices which are not on its             designed to be robust enough to resist tampering in the case
“approved borrower list or if any one of those units should              where a malicious user tries to modify the internal times
try to make too many requests within a certain time period.         5    tamp value 230 and also to be able to survive normally
The exact length of time that this temporary block is placed             occurring system power failures. Since it is not inconceiv
on the key is not important, but it should be long enough to             able that this clock is battery powered and that the battery
allow any given checkout procedure to go to completion. In               could get removed or it could go dead over time, the system
times of high network traffic or latency, this period could be           should be designed in Such a way that the clock could
extended.                                                           10   potentially be restarted and reset by a secure interaction with
   Note that in the case where more than one copy of a given             the licensing authority.
key is allowed to be simultaneously checked out, the appro                  Thus, we have described a situation where the ownership
priate fields within the lender device's 710 temporary key               of a particular application specific key 550 can be tempo
list can be used to indicate how many copies of a given key              rarily transferred from one unit to another. At the end of the
are checked out at any one point in time. Once the borrower         15   “loan period', both the “borrower 720 and the “lender 710
720 and the lender 710 have negotiated a specific checkout               units can update their temporary key list data structures to
period for a given key, then the lender 710 sends an                     reflect the “return” of the key to its original owner. Note that
encrypted copy of the key 740 to the borrower 720. This                  this procedure can be carried out independently on both
encryption is carried out using a temporary Secret key 730.              units and thus does not require any interaction between the
which is known only to the lender device 710. When the                   two devices.
borrower 720 then acknowledges the accurate receipt of the                 We now must deal with the case where one or the other
encrypted key (by means of a message digest which is                     of the temporary key list data structures is corrupted and/or
calculated from the encrypted message), then the lender 710              lost while one or more keys are “checked' out or “on loan'.
extends the “loan period of the checked out key and then                 On the side of the “lender 710 unit, when any keys are
sends the temporary secret key 730 to the borrower device           25   checked out, the first thing that it does is to determine the
720. The maximum duration of this loan process is not                    end of the “loan period. This value is obviously constructed
important to the operation of the protocol and there are some            by adding the duration of the loan period to the value of the
tradeoffs that must be made in the choice of this value. We              current time/day field. This time/date value is then compared
will go over those particular issues later on in this section.           with the value that is stored on chip as a result of the last
In the example discussed above, we assume that the “bor             30   time the device's temporary key list was updated. If the new
rower 720 and the “lender 710” devices are able to nego                  value is greater (later) than the old value, then the new value
tiate the actual length of the checkout period on a key-by               is overwritten in place of the old one. On the "borrower 720
key basis, although this is certainly not a requirement of the           side, this same process is used, so that the result is that in any
protocol.                                                                given target unit, the temporary key list timestamp is always
   Just prior to the point where the temporary key list of the      35   the latest of any of the timestamps which are stored as a part
either the borrower 720 or the lender 710 is updated, a copy             of that particular units 100 temporary key list.
of the timestamp value 230 associated with this new tem                     If a unit's 100 temporary key list is lost or otherwise
porary list is stored in a non-volatile fashion on the target            improperly modified, then both the temporary key list and
100. At that point, an encrypted version of the temporary key            the permanent list are disabled until the point where this
list data structure can be safely written out to memory (or         40   “latest timestamp' value has expired (effectively, a “tim
stored in some other, more permanent location, Such as                   eout' period). At that point, then the unit can go back to
on-board NVRAM, Flash ROM or even out to a backup file                   using the permanent key list and can begin the process of
on some hard disk 750. Since the temporary key list is                   reconstructing a new temporary key list.
potentially read from and updated on a much more frequent                   Thus, if a device's temporary list is ever tampered with or
basis than the permanent key list, it is desirable that this list   45   deleted, then the unit is effectively rendered inoperative until
should be quickly accessible to the target unit, so it is                the timeout period has expired. While this timeout procedure
recommended (although it is not an actual requirement of                 may seem unnecessarily restrictive, it avoids the potential
the protocol) that this list be stored in at least one location          problem of multiple copies of any particular application
where the access latency is relatively short. On the other               specific keys ever existing as a result of Some malicious act
hand, it is recommended that the only place where this list         50   or because of Some glitch (Such as a power outage or a
is stored is not some volatile storage medium (such as                   network connection going down) which may occur during
DRAM), since a power failure could potentially cause the                 the transfer of a key from one unit to another. Also, the
loss of the units 100 functionality for an indeterminate                 potential for Such severe repercussions as a result of tam
amount of time. We will go into details about this issue later           pering with the temporary key list data structure should help
on in this section.                                                 55   to discourage the practice by all but the more Sophisticated
   When the checkout period time for a particular key has                attackers.
expired, both the borrower 720 and the lender 710 devices                  There are a number of optional additional features, which
can update their respective temporary key list databases                 could be used to enhance the operation of the protocol in this
independently. Thus, it is not a requirement that the bor                regard. One such possible option is to add a signed message
rower 720 be in contact with the lender 710 unit in order to        60   digest (digital signature) generated from either (or both) of
“return a particular key to circulation'. This is a major                the encrypted key list data structures to the values that are
convenience factor in the case where the borrower 720 and                stored in the target units’ on-chip security section. The MAC
the lender 710 devices are widely separated. Of course, the              value resulting from the decryption of the digital signature
security of this operation may depend on a very tight                    could be used to quickly verify the validity of any particular
correlation between the on-chip clocks that are used to             65   key list without having to go through the entire decryption
generate and control the key timestamp records. Thus, the                process. However, the issue of multiply nested key lists
time/date clock must be an integral part of the security                 means that it is entirely likely that this decryption procedure
          Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 21 of 25


                                                      US 7,203,844 B1
                              23                                                                        24
must be performed multiple times at Some point in order to               are prerequisites in the temporary key checkout procedure.
finally produce an unencrypted key, So it is not critical to the         The reason that the permanent transfer function utilizes an
operation of the protocol that these digital signatures be               interaction between the licensing authority 510 and the
stored on-chip.                                                          target unit 100 is due to the fact that the updated key list data
   Another possibility for an enhancement is to store a pair        5    structure must be able to be reconstructed at both ends of the
of on-chip timestamp values rather than just one. The                    transaction.
additional timestamp could be used to indicate the earliest                 Since a permanent license transfer usually occurs by
(next) time when the temporary key list must be updated.                 means of an interaction with the licensing authority 510,
This would make it easier for the target device 100 to decide            there is a record of which application or media stream
when it needs to revise its temporary key list, since it would      10   specific keys belong to which target units. As was described
not have to constantly check over the list (which involves               earlier, this is necessary in the case where the target units
going through the decryption process). Although this feature             100 key list must be restored after some catastrophic data
would be very useful, again, it is not a fundamental require             loss situation or in the case where the ownership of a
ment in order for a unit to be able to execute this protocol.            particular target unit 100 is transferred to a different entity.
If a system that contains this second timestamp is imple            15   This intervention on the part of the licensing authority 510
mented, however, it does bring up a potential for confusion              is also necessary in the case where the permanent ownership
in the case where the two timestamps get "out of sync' for               of a specific key is transferred from one target unit 100 to
Some reason. One Such example, which comes to mind, is                   another. This ability of the owner to re-sell an asset, which
the case where there is a power glitch that occurs at the point          was originally purchased from another entity, is known as
immediately after one such timestamp is written, but before              the “right of first sale” and the ability for the protocol
the second one is updated.                                               described herein to support this particular functionality is of
  The final issue that should be addressed is the matter of              importance.
what the minimum and maximum limits are for the values of                   Another important aspect of the fact that the target units
these temporary key list timestamps. On one hand, a larger               100 permanent key list is maintained by the licensing
limit for the maximum “temporary loan period’ could allow           25   authority 510 is that this body has the ability to revoke any
the user to transfer the use of a particular data application (or        or all of an individual target unit's 100 license keys in the
media stream) from one unit to another unit for a reasonably             event that it is proven that the unit 100 has somehow been
long period. This would potentially be of use in the case                compromised or if one of the keys has been identified as
where a user wished to transfer ownership of a media stream              having been compromised. Since the potential exists to give
from their “home unit to a portable unit. Having a long             30   a unique list of keys to each and every target unit 100 (as was
“checkout period would allow the user to take the portable               described above), there could also provide an opportunity
unit with them (along with its associated temporary keys) on             for the licensing authority 510 to track the source of any
a lengthy trip without requiring that they be in contact with            compromised keys. In such a situation, this protocol could
the original "lender unit 710. The downside of a long                    fulfill the functionality that is normally associated with that
“checkout” period is that if anything should ever happen to         35   of a “watermark” feature, but without the drawbacks of the
the temporary key list data structure on the original unit,              traditional watermark process (such as the potential of the
then that unit would be potentially disabled for a long time.            watermark to have an adverse effect on the quality of the
   This last issue also points out a potential danger for the            media stream).
target unit 100 in the case where a piece of malicious code                 Even though it may not seem to be the case, the digital
is able to set the value of the on-chip timestamp register to       40   content owner's privacy is still maintained by this process,
some indeterminate value. This could potentially be tanta                since the application code or media stream specific ID
mount to disabling the target of the attack, and thus, the               information originates with the application developer 520
value of this timestamp register should only be able to be               and the licensing authority 510 does not necessarily have
written by a “secure' code block. Again, since each unit will            enough information to be able to make the association
have a distinct set of secret keys, the discovery of one            45   between any particular application or media stream and its
particular units secret key 104 data should not be a cause for           licensed owner. This ability to protect the users’ privacy is
concern for any other unit, except in the case where a                   also an important aspect of this protocol.
malicious device is able to effectively masquerade as a                     The final issue that should be noted about the permanent
legitimate unit. This mode of attack is discussed in a later             key transfer process is that it is, in fact, possible to accom
section, which deals with issues related to Identity Verifi         50   plish all of the same functions that the permanent key
cation.                                                                  transfer performs with a temporary key license transfer.
                                                                         However, the maintenance of the target units security
Permanent License Transfer                                               system is a function which should ideally be controlled by
  Many of the elements of this procedure have been dis                   a central secure server, so it is necessary to have such a
cussed in earlier sections of this document. The basic              55   mechanism in place somewhere in the chain. Also, in the
process by which a specific key is permanently transferred               case where the user is concerned about maintaining their
from one unit to another was shown earlier in FIG. 5. In                 privacy, the fact that the central server can act as a buffer
many ways, this procedure is essentially similar to that of the          between the copyright holder and the target unit 100 is of
temporary transfer of key ownership as described in the                  great utility. Finally, there is also the appeal that the licens
section immediately preceding this one.                             60   ing authority 510 is able to act as a central backup storage
   The main differences between the two procedures are that              mechanism for a particular target units 100 permanent key
the permanent transfer is a simpler process than the tempo               list that sets this functionality aside from the temporary key
rary transfer and that the permanent key ownership transfer              transfer mechanism.
procedure should utilize an interaction between the licensing               System Ownership Transfer, License Revocation and
authority 510 and the target unit 100. The reason that the          65   Security System Updates
permanent transfer process is simpler lies in the fact that it              There are several different means by which one or more
does not require the checkout time period negotiations that              of a target units 100 licenses (or keys) may be revoked. The
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 22 of 25


                                                       US 7,203,844 B1
                                 25                                                                      26
simplest method is that of simply updating the target's 100               stances, it cannot be guaranteed that any particular target
primary secret key. At this point, the target 100 would then              unit 100 will initiate contact with the licensing authority 510
be unable to access its permanent key list and thus, it would             on any particular schedule. Fortunately, the target device
have to begin the process of creating a new one. Note that                100 in question must connect with the licensing authority
in the case where the primary secret key was not used in the              510 (either directly or indirectly) in order to authorize any
encryption process for the temporary key list data structure,             new additions to its permanent key list, so any key revoca
then this temporary key list could potentially still be                   tion actions can be accomplished as a part of the new key
accessed, even though the permanent key list might be                     licensing procedure. It is also possible that the “security
otherwise inaccessible. This point was mentioned earlier in               system timeout' mechanism mentioned earlier could be used
the description of the encryption process for the temporary          10   to support this “list policing action. However, it is not a
key list. For this reason, it is probably the best idea to use the        requirement for this protocol that this is the case and it is
target units 100 primary secret key as the encryption key for             likely that such a system would result in an erosion of the
both the permanent and the temporary key list data struc                  users’ privacy rights.
tures.                                                                      Other Concerns:
    In the case where the ownership of the target unit 100           15      There are a number of issues, which are not necessarily
changes from one individual to another, then the simplest                 part of the protocol itself, but nonetheless must be addressed
manner to effect this ownership change is to set the units                in the process of creating a practical system that is able to
100 primary secret key to some new value. However, if this                properly execute the protocol described herein. Some of
occurs before the original owner has the opportunity to                   these issues are dependent on the implementation of the
recover all of their permanent keys from the target, then they            actual processor device and others are mostly specific to the
will lose their licenses. In the case where the original owner            application. Since this information is germane to the proper
wishes to transfer the ownership of the associated permanent              construction of a suitable target device 100, we will discuss
key list along with the target unit, then nothing need be done            Some of these issues in the following section.
to the target unit 100 except to change the ownership                        Limits on the Number of Units which can Interoperate
information that is associated with that particular device           25      In the case where the copyright holder wishes to limit the
(which is stored at the licensing authority 510).                         total number of devices to which the primary target is able
   Another manner by which license revocation can occur is                to temporarily transfer ownership, this may be accomplished
if the master key for a particular target units 100 permanent             by means of establishing a limited number of public/private
key list "expires'. Since updates to the unit's 100 security              key pairs that may be active at any one time. Note that this
system are stored as a part of the permanent key list, this          30   is different than the case where multiple copies of the same
situation could potentially have disastrous repercussions.                application specific key(s) were simultaneously "on loan'.
   Although it would potentially be possible to recover from              which was described in an earlier section. Other scenarios
this predicament, it would require that the target 100 would              are possible, where the list of devices which are able to
need to have an entirely new “chain of trust' built from the              “check out any of the application specific keys from a
ground up. In this situation, the core of the newly initialized      35   particular target device 100 can be limited to a certain set of
security system would have to be based only on those                      serial numbers. The licensing authority 510 can administer
computations that can be verified as being able to run                    such an “approved borrower list in exactly the same
atomically on some part of the target 100. Thus, this would               manner that the target units 100 security system is man
preclude the use of any hashing function that required even               aged. Thus, the licensing authority 510 could, for example,
the Smallest amount of otherwise general-purpose code                40   limit the set of serial numbers on the “approved borrowers'
(which could potentially be suspect). Fortunately, this situ              list to those who have the same ownership information as the
ation can be avoided by the simple matter of always keeping               original target device 100. Another possible solution to this
a permanent core of verifiably secure code fragments as a                 problem is to require that any “borrower device 720 be
part of the permanent key list data structure which does not              validated as an “authorized' borrower by presenting creden
expire. This is, itself a security risk, however, for reasons        45   tials (such as a signed certificate) to the lender which can be
discussed above, so the contents of this permanent code core              verified only by decrypting the certificate with the central
should be limited as much as possible.                                    Licensing Authority's 510 public key. This scenario would
  Yet another manner of license revocation can occur if the               also, of course, involve the ability for the Licensing Author
licensing authority 510 chooses to override a particular key              ity 510 to revoke such a certificate in the case where a
entry in a target unit's 100 permanent or temporary key lists.       50   particular unit has been determined to be compromised. One
This could be used in the case where if a security system                 well-understood method by which this certificate revocation
upgrade is required or in the case where a particular target              process can be accomplished is via a regularly-published
unit 100 has been identified as having an unlicensed copy of              “revocation list'.
a particular application or media stream. Since the target unit              Secret Key Discovery and Identity Verification Issues
100 normally maintains its own key list data structure, this         55      If the primary secret key for a particular player is discov
procedure will involve a larger than normal amount of                     ered by means of physical disassembly and chip die exami
network traffic between the licensing authority 510 and the               nation, then this should not compromise the security of any
target unit. Thus, this course of action should be reserved for           other device, since each device will have a distinct set of
eXtreme Cases.                                                            secret keys 104. However, if the primary key for a particular
   Nonetheless, Such a procedure can be accomplished by              60   player were somehow compromised then it is potentially
forcing the target device 100 in question to revise its security          possible for an unlicensed device to masquerade as a legiti
system software with a target-specific custom version that is             mate target unit. In the case where this problem went
designed to search for and disable the disputed key and/or                undetected, the possibility exists that an unlicensed device
then replace the older software with an updated version. Of               armed with this knowledge could compromise any of the
course, this procedure can only be set in motion at the point        65   application specific decryption keys that were issued to that
when the target device 100 initiates a connection with the                particular target unit. Since the target units 100 serial
licensing authority’s central server. Under normal circum                 number 106 would have to have been registered in order for
          Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 23 of 25


                                                     US 7,203,844 B1
                             27                                                                       28
the licensing authority 510 to issue decryption keys to the             from other devices. In the case of a special purpose appa
device in the first place, the problem on this end would                ratus, such as a digital decryption mechanism, such as that
ostensibly be limited to the imitation of an otherwise legiti           described by this document, it would be the ability for the
mate target unit 100 by an unlicensed device.                           device to properly execute the security protocol and to
   If both of a units 100 secret keys were discovered by           5    calculate the correct result based on a given set of input
means of such a process, however, it is possible that it would          variables. Since the security protocol described herein is
be possible to compromise the security of all of the appli              based on publicly known algorithms, however, this could
cation specific keys which were licensed to that unit, based            ostensibly be accomplished by any general purpose com
on an examination of previously backed up copies of the                 puting device, given that is has enough time to complete the
encrypted key list digests. For this reason, both the primary      10   computation. In fact, this issue will be a potential problem
and the secondary secret keys should be implemented on                  for any device that is based on publicly available technology,
target chip in a “tamper-proof manner Such that any attempt             if the secret key information that makes the device unique is
to discover the value of these keys results in the loss of the          Somehow compromised. Thus, we must ultimately rely on
key data.                                                               the precept that the secret key information which is stored
   There are a number of means by which this tamper-proof          15   on-chip for all of the legitimate target devices must remain
feature could be implemented on the target device 100, but              secret, even in the face of disassembly and chip die inspec
the exact implementation of Such is not of consequence to               tion.
the protocol described in this document. If a “secret key                  We can certainly add requirements to the target identifi
loss’ situation were to occur through some innocent act of              cation and Verification process such as the ability to cor
negligence (or abuse) on the part of the user, the legitimate           rectly come up with a verifiable MAC value within a certain
user should be able to return their damaged unit to the                 amount of time. We could make the procedure even harder
licensing authority 510 who could arrange to have the                   by requiring that the final MAC value be encrypted multiple
damaged unit's application specific keys transferred to a               times. Thus, we could potentially limit the ability of the
new device. It should be noted, however, that in the case               attacker to imitate a legitimate device in that they would be
where the original target device 100 is non-functional, the        25   required to have access to (more general) computational
transfer of the keys to a new target device 100 must involve            resources that would normally be much more expensive than
a transaction with the application developer 520 (at least for          the cost of simply purchasing legitimate copies of the
those keys which were not supplied to the licensing author              licenses themselves. In the case of a media stream player, we
ity 510 in the clear in the first place).                               could also include the ability to correctly decode a portion
  It should be noted, however, that a device which was able        30   of one or more of the media streams which the player is
to impersonate an otherwise genuine target unit 100 could               ostensibly designed to accommodate.
ostensibly be able to trick an unsuspecting legitimately                   In any case, however, the whole process of digital copy
licensed device into temporarily relinquishing ownership of             right protection is a Turing problem. Thus, given Sufficient
one or more of its application-specific keys or into suspend            time and resources, any digital copyright protection scheme
ing operation (as was discussed earlier). If the latter were to    35   can possibly be defeated by the determined opponent. This
occur, then the possibility exists of having a "rogue unit'             is even independent, of course, of the fact that access to the
which could disable all of the units that attempted to borrow           secret key information would definitely be a big advantage
a key from it. If the former were to occur, then any number             to the would-be attacker. The ability to keep a units secret
of application or media specific keys could potentially be              keys from being compromised is therefore an important part
compromised.                                                       40   of this security protocol.
   Thus, the concept discussed earlier of limiting the number
of potential “licensed borrowers” for a particular target unit                                CONCLUSIONS
100 to a list which was only able to be supplied to the
legitimate unit by means of a secure update from the                       The copyright protection protocol described above is
licensing authority 510 server is a prudent one. In the former     45   unique in several ways. First is the fact that it does not
case, this will prevent the owners of otherwise unsuspecting            attempt to prohibit the user from having the ability to make
units from having their legitimate devices disabled by a                backup copies of their legally purchased application or
hacker who takes apart a functional unit to gain access to its          media specific key data. Second, this protocol does not make
secret keys unless that unit actually belonged to them in the           a distinction between any kinds of digital data and thus,
first place. In the latter case, this will limit the transfer of   50   allows the security protocol to be updated as easily as the
application or media specific keys to only those devices that           data streams that it is designed to protect. Third, this
were at one point licensed devices that were properly                   protocol allows the user to temporarily transfer ownership of
registered with the licensing authority. Nonetheless, the               their application or media specific key(s) to another unit that
determined hacker could still purchase a legitimate unit,               is capable of executing the protocol. Also, this protocol also
crack it open and somehow gain access to its secret key data       55   provides the ability for the licensee to effect a permanent
and then use this information to masquerade as a legitimate             transfer of ownership from one target unit 100 to another.
device.                                                                 This last property allows the implementation of the con
   So, the issue remains of how to try to detect this kind of           Sumer's legal “right of first sale” under this protocol.
an impersonation event. The only Successful strategy to                   In fact, one of the fundamental differences between the
defeat an extremely well financed opponent of this nature is       60   protocol described in this document and other copy protec
to design the system such that the potential gain is not worth          tion schemes is that the security of this system depends not
the effort required, at least from a cost-tradeoff standpoint.          on controlling the ability to access a particular data set, but
   There are several means of attempting to prove the                   rather on the ability to control the act of expressing the ideas
authenticity of an otherwise unknown device with which one              contained within that data set.
is communicating. However, the most successful method for          65     In the foregoing specification, the invention has been
proving that a device is, in fact, what it claims to be is to           described with reference to specific embodiments. However,
focus on the characteristics that make this device unique               one of ordinary skill in the art appreciates that various
          Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 24 of 25


                                                     US 7,203,844 B1
                              29                                                                       30
modifications and changes can be made without departing                    17. The method of claim 16, wherein verifying the
from the scope of the invention as set forth in the claims              decrypted bit stream is done using a third MAC or third
below. Accordingly, the specification and figures are to be             digital signature.
regarded in an illustrative rather than a restrictive sense, and           18. The method of claim 17, further comprising transmit
all such modifications are intended to be included within the      5    ting an encrypted version of the key back to the server.
Scope of invention.                                                        19. A system for a recursive security protocol for protect
   Benefits, other advantages, and solutions to problems                ing digital content, comprising a processor to execute
have been described above with regard to specific embodi                instructions and a memory operable to store instructions for
ments. However, the benefits, advantages, solutions to prob             performing the steps of
lems, and any component(s) that may cause any benefit,             10      encrypting a bit stream with a first encryption algorithm;
advantage, or solution to occur or become more pronounced                  associating a first decryption algorithm with the encrypted
are not to be construed as a critical, required, or essential                bit stream;
feature or component of any or all the claims.                            encrypting both the encrypted bit stream and the first
                                                                             decryption algorithm with a second encryption algo
  What is claimed is:                                              15        rithm to yield a second bit stream;
   1. A method for a recursive security protocol for protect              associating a second decryption algorithm with the second
ing digital content, comprising:                                             bit stream.
  encrypting a bitstream with a first encryption algorithm;               20. The system of claim 19, further operable for decrypt
  associating a first decryption algorithm with the encrypted           ing the first bit stream and the second bit stream with the first
     bit stream;                                                        associated decryption algorithm and the second associated
  encrypting both the encrypted bit stream and the first                decryption algorithm wherein the decryption is accom
    decryption algorithm with a second encryption algo                  plished by a target unit.
    rithm to yield a second bit stream;                                   21. The system of claim 20, wherein the decrypting is
  associating a second decryption algorithm with the second             done using a key associated with each decryption algorithm.
     bit stream.                                                   25     22. The system of claim 21, wherein the key is resident in
  2. The method of claim 1, further comprising decrypting               hardware of the target unit or the key is retrieved from a
the first bit stream and the second bit stream with the first           SeVe.
associated decryption algorithm and the second associated                  23. The system of claim 22, wherein the key is contained
decryption algorithm wherein the decryption is accom                    in a key data structure.
plished by a target unit.                                          30      24. The system of claim 23, wherein the key data structure
  3. The method of claim 2, wherein the decrypting is done              also contains a timestamp and a countdown value.
using a key associated with each decryption algorithm.                     25. The system of claim 23, wherein the key data structure
  4. The method of claim 3, wherein the key is resident in              is encrypted using a temporary key or a primary secret key.
hardware of the target unit or the key is retrieved from a                 26. The system of claim 25, wherein the key data structure
SeVe.                                                              35   is contained in a key list data structure.
   5. The method of claim 4, wherein the key is contained in               27. The system of claim 26, wherein the target unit
a key data structure.                                                   maintains a copy of the key list data structure.
   6. The method of claim 5, wherein the key data structure                28. The system of claim 27, further operable for encrypt
also contains a timestamp and a countdown value.                        ing the key list data structure using the temporary key or the
   7. The method of claim 5, wherein the key data structure        40   primary secret key.
is encrypted using a temporary key or a primary secret key.                29. The system of claim 21, wherein each encryption
   8. The method of claim 7, wherein the key data structure             algorithm is a symmetric key system or an asymmetric key
is contained in a key list data structure.                              system.
   9. The method of claim 8, wherein the target unit main                  30. The system of claim 21, further operable for associ
tains a copy of the key list data structure.                       45   ating a first Message Authentication Code (MAC) or first
   10. The method of claim 9, further comprising encrypting             digital signature with each encrypted bit stream.
the key list data structure using the temporary key or the                 31. The system of claim 30, further operable for gener
primary secret key.                                                     ating the first MAC or first digital signature using a hashing
   11. The method of claim 3, wherein each encryption                   function and a public key.
algorithm is a symmetric key system or an asymmetric key           50      32. The system of claim 31, further operable for verifying
system.                                                                 that each encrypted bit stream is genuine.
   12. The method of claim3, further comprising associating                33. The system of claim 32, wherein verifying each
a first Message Authentication Code (MAC) or first digital              encrypted bit stream further comprises
signature with each encrypted bit stream.                                  generating a second MAC or second digital signature and
                                                                   55         comparing the second MAC or second digital signature
   13. The method of claim 12, further comprising generat                    with the first MAC or first digital signature.
ing the first MAC or first digital signature using a hashing               34. The system of claim 33, further operable for verifying
function and a public key.                                              a decrypted bit stream.
   14. The method of claim 13, further comprising verifying                35. The system of claim 34, wherein verifying the
that each encrypted bit stream is genuine.                         60   decrypted bit stream is done using a third MAC or third
   15. The method of claim 14, wherein verifying each                   digital signature.
encrypted bit stream further comprises                                     36. The system of claim 35, further operable for trans
   generating a second MAC or second digital signature and              mitting an encrypted version of the key back to the server.
      comparing the second MAC or second digital signature                 37. A computer storage device for a recursive security
      with the first MAC or first digital signature.               65   protocol for protecting digital content, comprising instruc
   16. The method of claim 15, further comprising verifying             tions executable by a processor for performing the steps of
a decrypted bit stream.                                                    encrypting a bit stream with a first encryption algorithm;
         Case 6:21-cv-00853-ADA Document 1-1 Filed 08/16/21 Page 25 of 25


                                                     US 7,203,844 B1
                              31                                                                       32
  associating a first decryption algorithm with the encrypted              46. The Software system or computer program of claim
     bit stream;                                                        45, further translatable for encrypting the key list data
  encrypting both the encrypted bit stream and the first                structure using the temporary key or the primary secret key.
    decryption algorithm with a second encryption algo                     47. The Software system or computer program of claim
    rithm to yield a second bit stream;                            5    39, wherein each encryption algorithm is a symmetric key
  associating a second decryption algorithm with the second             system or an asymmetric key system.
     bit stream.                                                           48. The Software system or computer program of claim
  38. The software system or computer program of claim                  39, further translatable for associating a first Message
37, further translatable for decrypting the first bit stream and        Authentication Code (MAC) or first digital signature with
the second bit stream with the first associated decryption         10   each encrypted bit stream.
algorithm and the second associated decryption algorithm                   49. The software system or computer program of claim
wherein the decryption is accomplished by a target unit.                48, further translatable for generating the first MAC or first
  39. The software system or computer program of claim                  digital signature using a hashing function and a public key.
38, wherein the decrypting is done using a key associated                  50. The software system or computer program of claim
with each decryption algorithm.                                    15   49, further translatable for verifying that each encrypted bit
  40. The Software system or computer program of claim                  stream is genuine.
39, wherein the key is resident in hardware of the target unit             51. The software system or computer program of claim
or the key is retrieved from a server.                                  50, wherein verifying each encrypted bit stream further
  41. The Software system or computer program of claim                  comprises
40, wherein the key is contained in a key data structure.                  generating a second MAC or second digital signature and
  42. The Software system or computer program of claim                        comparing the second MAC or second digital signature
41, wherein the key data structure also contains a timestamp                 with the first MAC or first digital signature.
and a countdown value.                                                     52. The Software system or computer program of claim
  43. The Software system or computer program of claim                  51, further translatable for verifying a decrypted bit stream.
41, wherein the key data structure is encrypted using a            25      53. The software system or computer program of claim
temporary key or a primary secret key.                                  52, wherein verifying the decrypted bit stream is done using
  44. The Software system or computer program of claim                  a third MAC or third digital signature.
43, wherein the key data structure is contained in a key list              54. The Software system or computer program of claim
data structure.                                                         53, further translatable for transmitting an encrypted version
  45. The Software system or computer program of claim             30   of the key back to the server.
44, wherein the target unit maintains a copy of the key list
data structure.                                                                               :   :   :   :   :
